Citation Nr: 1439479	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), that initially awarded service connection for bilateral hearing loss and assigned a noncompensable disability rating for that disability, effective October 30, 2006-the date his claim for service connection was received.  The Veteran timely appealed the assigned disability rating for his bilateral hearing loss disability.

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in June 2009; a transcript of that hearing is associated with the claims file.

The Veteran's bilateral hearing loss claim was remanded in January 2010.  During the pendency of that remand, the Veteran's bilateral hearing loss disability was increased in an August 2010 rating decision to 10 percent, effective March 23, 2010.  The claim was returned to the Board in February 2011, at which time bilateral hearing loss increased disability rating claim was denied by the Board.  The Veteran did not timely appeal that claim to the United States Court of Appeals for Veterans Claims (Court), and therefore, that claim is final.  

However, the Board also took jurisdiction over the inferred TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), in that February 2011 Board decision and remanded that claim for further development; the current claim on appeal stems from that inferred TDIU claim.  That claim was returned to the Board in March 2012, when it was again remanded for further development.  

The Board additionally noted in the March 2012 decision that the agency of original jurisdiction had improperly continued to list the increased disability rating claim for bilateral hearing loss-which was previously final by Board decision-in its Supplemental Statement of the Case.  The Board, therefore, referred an increased disability rating claim for bilateral hearing loss at that time.  Incidentally, the Board notes that increased disability rating claim subsequently resulted in an assignment of a 40 percent disability rating for the Veteran's bilateral hearing loss, effective February 9, 2012, in a June 2013 rating decision; that 40 percent disability rating was continued most recently in a June 2014 rating decision.  Neither of those assigned ratings has been appealed at this time.  

Following the March 2012 remand for additional development, the TDIU claim has again been returned to the Board for further appellate review at this time.  The appeal is again REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

With regard to the TDIU claim, the Veteran is solely service-connected for his bilateral hearing loss, which is rated as noncompensable from October 30, 2006, through March 22, 2010, 10 percent disabling from March 23, 2010, through February 1, 2012, and 40 percent disabling thereafter.  The Veteran does not meet the schedular criteria for assignment of a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  

On appeal, the Veteran has averred that he was a science teacher and a Science Department Head at some point, prior to becoming a principal.  The Veteran has stated numerous times that he has Bachelors and Masters Degrees in Education, and that he subsequently also received a Specialist Certificate in Administration to be a principal.  

In the Veteran's most recent VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated December 2012-incidentally, the only time he has completed that VA Form-he reported that from 1993 through 2006 he was employed as "contract personnel" with Unlimited Solutions Inc., a business that no longer exists at this time and therefore information from that employer is unavailable.  He additionally reported that he made $140,000 as a business owner in 1992, the year preceding his employment at Unlimited Solutions.  No teaching positions held at any time were reported.  Likewise, the Board notes that he reported only completing four years of college and wrote "N/A" (as in not applicable) in boxes for additional education and training that he has received.  

The Veteran underwent VA examinations of his bilateral hearing loss in May 2007, August 2008, March 2010 (with a November 2010 addendum opinion regarding TDIU), and April 2011; all of those examiners opined that the Veteran's bilateral hearing loss did not preclude substantially gainful employment.  The Veteran additionally underwent a May 2013 VA audiological examination, wherein the examiner noted that the Veteran's functional impairment was "General Conversation," though no discussion with regards to what this meant with regards to employability nor was any opinion as to whether the Veteran was unemployable due to his bilateral hearing loss rendered at that time.

The Veteran also underwent private evaluations for his bilateral hearing loss in May 1999, October 2006, February 2012 and April 2013.  It appears that all of those examinations were performed by an audiologist, Dr. G.B.  Dr. G.B. opined in the February 2012 examination report that the Veteran "would have a great deal of difficulty in any workplace environment (even with hearing aids) because of his poor speech discrimination ability."  

The Board notes, however, that this is not an opinion stating that the Veteran is unemployable due to his bilateral hearing loss, but merely that he would have difficulty in the workplace.  Such occupational impairment but not preclusion is what disability compensation at 40 percent for his bilateral hearing loss disability is supposed to be addressing.  

Regardless, based on that private opinion, the Board previously remanded this claim in March 2012 in order for the TDIU claim to be referred to the Director of Compensation and Pension Services (Director) for an opinion on an extraschedular basis.  It appears that it was submitted to the Director for an opinion in December 2012; the Director provided an undated opinion with regards to that memorandum addressing the Veteran's bilateral hearing loss disability as a 10 percent service-connected disability.  

In June 2013, however, the Veteran's bilateral hearing loss disability was increased to 40 percent disabling beginning February 2012, which rendered the previous Director's opinion inaccurate.  Thus, the agency of original jurisdiction resubmitted the claim to the Director for another opinion in a January 2014 memorandum.  In a very succinct opinion which barely addresses any of the evidence in the claims file, the Director summarily concludes in his April 2014 opinion that, "According to the majority of the medical opinions provided, this condition does not preclude all types of employment; therefore, [TDIU] due to bilateral hearing loss on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b) is denied."  (Emphasis added).

Based on the foregoing, the Board finds that a remand is necessary for two reasons.  First, the evidence of record appears to be, at minimum, incomplete with regards to the Veteran's exact level of education that he has received, as well as work experience he possesses.  The Veteran often reports his work as a teacher and principal, but never gave VA any history of that work experience and education training in his formal TDIU Form.  Moreover, it appears that the Veteran successfully worked from 1993 through 2006 as contract personnel doing some unknown type of work and was a fairly successful business owner prior to that.  Thus, it does not appear that any of the previous opinions take into account the wide variety and depth of education, training, and work experience that it appears that the Veteran possesses in this case.  

Additionally, the Director's April 2014 opinion and more importantly the May 2013 VA examiner's opinion do not address employability after a significant increase in hearing loss was demonstrated.  There is no opinion which addresses that significant increase, the February 2012 opinion that the Veteran's speech discrimination ability causes functional impairment of the Veteran's occupational function, and quite frankly, none of the opinions-including all the VA examiners' and Director's opinions-address the Veteran's bilateral hearing loss in the context of his education, training and work history/experience, as required by 38 C.F.R. § 4.16.

Thus, the Board is remanding in order to obtain a general medical examination and opinion from an industrial/occupational specialist, to include obtaining an extensive education, training, and work experience history of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

After obtaining that opinion, the claims file should be again referred to the Director for another opinion, in order to consider this new evidence as well as the other evidence in claims file.  The Board requests that the Director provide a more focused opinion addressing whether the Veteran's bilateral hearing loss affects his employability within the context of his education, training, and work experience/history on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall schedule the Veteran for a VA general medical examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss precludes substantially gainful employment.  

The examiner should specifically discuss the February 2012 opinion from Dr. G.B., as well as any other pertinent evidence in the claims file regarding employability, to include the previous VA examinations, Director's opinions, and private audiological examinations.  

The examiner should address the Veteran's work qualifications and employment history, as well as his level of education.  The examiner should specifically clarify the Veteran's educational history, other relevant training that he may have, as well as his work experience/history, particularly as a teacher, principal, business owner, and as contract personnel, and what, if any, impact such education and employment history has on the Veteran's current employability, and his employability since October 30, 2006.  

The examiner should specifically render a retrospective opinion regarding when, if ever, the examiner became unemployable as a result of his bilateral hearing loss, to the best of the examiner's ability.

Any opinions rendered should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  The agency of original jurisdiction shall then refer the Veteran's claim of entitlement to a TDIU to the Director of Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 4.16(b), for an appropriate opinion regarding employability.  The Board requests that the Director engage the evidence in the claims file in his opinion, particularly the Veteran's educational, training and work experience history.

3.  Following any indicated development, the agency of original jurisdiction shall review the claims file and readjudicate the claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

